NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         MAY 30 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

STATE FARM FIRE AND CASUALTY                     No. 12-35676
COMPANY,
                                                 D.C. No. 3:11-cv-00079-RRB
               Plaintiff - Appellee,

  v.                                             MEMORANDUM*

STUART HOUSEL SMITH,

               Defendant - Appellant,

  and

JUSTIN BISCHOF,

               Defendant.


                    Appeal from the United States District Court
                             for the District of Alaska
                     Ralph R. Beistline, Chief Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Stuart Housel Smith appeals pro se from the district court’s summary

judgment against him in plaintiff State Farm Fire and Casualty Company’s

diversity action seeking a declaratory judgment in connection with an insurance

dispute. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Doe v.

Abbott Labs., 571 F.3d 930, 933 (9th Cir. 2009), and we affirm.

      The district court properly granted summary judgment because under the

plain language of the homeowners policy, the punching incident was not a covered

“occurrence,” and Smith’s injuries were “expected or intended” by Bischof. See

Allstate Ins. Co. v. Campbell, 942 N.E.2d 1090, 1097-98 (Ohio 2010) (in the

insurance context, doctrine of inferred intent applies where an “intentional act and

the harm are intrinsically tied so that the act necessarily resulted in the harm”);

Erie Ins. Co. v. Stalder, 682 N.E.2d 712, 715 (Ohio Ct. App. 1996) (no covered

“occurrence” where insured had acted in self-defense and intentionally punched a

third party in the face); see also Randolf v. Grange Mut. Cas. Co., 385 N.E.2d
1305, 1307 (Ohio 1979) (“[T]he word ‘occurrence,’ defined as ‘an accident,’ was

intended to mean just that [–] an unexpected, unforeseeable event.”).

      We reject as unsupported Smith’s contention that the district court

mistakenly applied Ohio law and an objective intent standard.

      AFFIRMED.


                                           2                                     12-35676